Citation Nr: 0825808	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-31 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for low 
back strain prior to October 1, 2007 and in excess of 20 
percent as of October 1, 2007.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee. 

3.  Entitlement to an increased initial rating in excess of 
10 percent for laxity of the left knee.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1976 and from October 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2004, May 2005 and November 2005 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Waco, Texas.

The Board notes that during the course of the appeal, in a 
February 2007 rating action, the RO proposed to reduce the 
veteran's disability evaluation for his service-connected low 
back strain.  In a July 2007 rating decision, the RO reduced 
the rating for the low back from 50 percent to 20 percent, 
effective October 1, 2007.  The evidence does not indicate, 
nor does the veteran contend, noncompliance with the 
procedural requirements for rating reductions or the 
propriety of the reduction.  Accordingly, the Board will only 
focus on the low back claim as that of an increased 
evaluation.  

Furthermore, the record reflects that the veteran was 
scheduled for a hearing at the RO in May 2007, but that he 
cancelled the hearing and requested that his file be sent to 
the Board.


FINDINGS OF FACT

1.  Prior to October 1, 2007, the veteran's service-connected 
low back strain was not manifested by unfavorable ankylosis 
of the entire spine and was not productive of any limitation 
which would approximate or be analogous to unfavorable 
ankylosis.

2.  Since October 1, 2007, the veteran's low back strain is 
manifested by no more than moderate limitation of motion with 
flexion greater than 30 degrees.

3.  The veteran's left knee chondromalacia is manifested by 
some functional loss; however, the medical evidence of record 
does not demonstrate left knee limitation of flexion to 30 
degrees, or any compensable limitation of extension.

4.  The veteran has slight instability of the left knee.

5.  The veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to October 1, 2007, the criteria for a rating 
higher than 50 percent for low back strain have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, Diagnostic Code 5237 (2007).

2.  From October 1, 2007, the criteria for a rating higher 
than 20 percent for low back strain have not been met.  38 
U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, Diagnostic Code 5237 (2007).

3.  Criteria for a rating higher than 10 percent for 
chondromalacia patella of the right knee have not been met.  
38 U.S.C.A. §§  1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2007).

4.  The criteria for an initial rating in excess of 10 
percent for laxity of the left knee are not met. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a, 
Diagnostic Code 5257 (2007).

5.  The criteria for a TDIU due to service-connected 
disabilities have not been met.    38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With regard to the veteran's TDIU claim, complete notice was 
sent in September 2005 and March 2006 and the claim was 
readjudicated in May and July 2007 supplemental statements of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In October 2004, March 2005 letters, the RO stated that to 
establish entitlement to an increased evaluations for his 
service-connected low back and left knee chondromalacia, the 
evidence must show that his condition "ha[d] worsened enough 
to warrant the payment of a greater evaluation."  The 
letters also explained that the VA was responsible for (1) 
requesting records from Federal agencies, (2) assisting in 
obtaining private records or evidence necessary to support 
his claim, and (3) providing a medical examination if 
necessary.  The November 2004 and May 2005 rating decisions 
explained the criteria for the next higher disability rating 
available for the service-connected low back strain and left 
knee disability under the applicable diagnostic codes.  The 
September 2005 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected low back strain and left 
knee chondromalacia, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by the Texas Veterans Commission throughout 
the adjudication of the claims.  Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Thus, based on the record as a whole, 
the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate his increased 
rating claims, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 489.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met with 
regard to the veteran's claim for an initial rating in excess 
of 10 percent for left knee laxity.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders, 487 F.3d at 881.  The veteran was notified 
that his claim was awarded with an effective date of February 
24, 2005, the date of his claim, and a 10 percent rating was 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by the Texas Veterans Commission throughout the adjudication 
of the claim.  Overton, 20 Vet. App. at 427.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.


Factual Background

Historically, by rating decision of December 1978, the 
veteran was granted service connection for low back strain 
and chondromalacia patella of the left knee and was assigned 
noncompensable evaluations for both disorders.  By a March 
1983 rating decision, the disability rating for the low back 
strain had been increased to 10 percent.  By a November 1999 
rating decision, the disability rating for chrondromalacia 
patella of the left knee had been increased to 10 percent.     

In August 2004, the veteran filed his present claims seeking 
increased disability ratings for the lumbar spine and the 
left knee.  

He underwent a VA orthopedic examination in October 2004.  He 
reported that he was limited to 20 minutes of walking and 45 
minutes of sitting due to back and left knee pain.  He stated 
that he has muscle spasm and that he takes prescription 
muscle relaxants along with Acetaminophen and Ibuprofen.  He 
reported radiation of the back pain, with it being more 
prominent on the left than right and sometimes involving the 
back of the thigh on the left.  He stated that he wore 
assistive devices, including a soft left knee brace and a low 
back corset.  

On physical examination, he could stand on his toes and heels 
and could walk on both with pain in the left knee.  Squatting 
was limited to 1/4th of the way down due to pain in the left 
knee.  His deep tendon reflexes were mostly absent or 
hypoactive.  The left knee jerk was barely active and minimal 
at 1/4th of 1+.  The spine was mostly stiff with good 
equilibrium.  The veteran could get in and out of a chair 
without problems, but he had back pain while lying supine on 
the examining table.  Straight leg raising was negative.  In 
the supine position, right straight leg raising was limited 
to 80 degrees of hip flexion and left straight leg raising 
was limited to 30 degrees of hip flexion and both together 
were limited to 10 degrees of hip flexion with midline lumbar 
pain, left buttock pain, and high thigh left sciatica pain.  
Trunk mobility was moderately limited by spasm to 3 degrees 
of back bending and 25 degrees of forward bending, each 
limited by lumbar pain.  Side bending was to 10 degrees on 
the right and left while standing erect with opposite side 
paraspinous lumbar muscle spasm.  Shoulder twisting was 
limited to 80 degrees right and left, with opposite side 
paraspinous lumbar muscle spasm.  

Examination of the knees revealed no periarticular thickening 
in either knee.  The left knee extended fully to the 0 
position with pain at the extreme.  The left knee flexed to 
90 degrees with pain all the way, worse at the extreme.  
McMurray's sign and Lachman's sign were negative in both 
knees.  There was no ligament laxity or valgus or varus 
instability in either knee.  Both patellas were freely 
movable, the right without pain and the left with mild pain 
and tenderness.  There was 2+ crepitus in the left knee.  

The impression was mechanical low back pain, right, with a 
question of discogenic pain involving the left L4 root and 
chondromalacia and degenerative joint disease of the left 
knee, severe limitations on the range of motion caused by 
pain. The examiner noted that the findings were not definite 
enough to make a diagnosis of L4 radiculitis.  It was also 
noted that the veteran had pain, weakness, and fatigue, but 
no flare-ups or incoordination in the low back and the left 
knee.  The examiner stated that with regard to the left knee, 
additional limitation follows repetitive use.  The veteran 
did not describe flare-ups.  There was no instability in the 
left knee.  With regard to the back, there was additional 
limitation following repetitive use.  Even though the veteran 
did not describe flare-ups, the examiner felt that if he had 
flare-ups, he would be severely limited. There was objective 
evidence of painful motion, spasm and weakness plus 
tenderness.  The neurologic findings were not adequately 
responsive, so they were not very helpful.  

X-rays of the lumbar spine revealed no significant disk space 
narrowing and no significant interval changes.  X-rays of the 
left knee revealed that the articular spaces were smooth and 
well-maintained without arthritis.  Widths of the medial and 
lateral knee joint cartilage spaces were normal and equal.  
No significant hypertrophic change was detected.  No focal 
areas of bone erosion or destruction could be seen.          

By a November 2004 rating decision, the RO increased the 
disability rating for low back strain from 10 percent to 50 
percent and confirmed a 10 percent rating for the left knee 
chondromalacia.

The veteran underwent a VA orthopedic examination in April 
2005.  He reported that he has difficulty walking up stairs 
and at times, his knee gives out.  He did construction work 
until four years ago and had to stop because of his knee and 
back.  He stated that he used a cane and knee brace.  He has 
no increased limitation of motion or flare-ups with 
repetitive motion.  There was no incoordination or excess 
fatigability.  

On physical examination, he walked with a limp.  The 
examination of the knees was symmetrical.  Effusion was not 
detected.  There was a tender joint line on the left.  He 
could flex to 70 degrees with pain.  Extension was to 0 
degrees.  There was some mild subpatellar crepitation.  There 
was laxity on varus and valgus stress of approximately 1 cm 
shift.  Lachman's and McMurray's tests were negative.  The 
cruciate and collateral ligaments appeared to be intact.  The 
impression was chrondromalacia of the left knee, chronic pain 
of the left knee and decreased range of motion of the left 
knee.  X-rays of the left knee revealed deformity anterior 
tibial tubercle suggesting evidence suggestive of Osgood 
Schlatter's, otherwise normal exam.  No loose bodies or knee 
effusion was noted.  

By a May 2005 rating decision, the RO granted service 
connection for laxity of the knee and assigned a 10 percent 
rating. 

A claim for TDIU was received in October 2005.  The veteran 
reported that his service-connected back and leg disability 
prevented him for working and that he last worked as a gas 
station attendant in 1990. 

A May 2005 VA MRI report of the left knee revealed one small 
area of posttraumatic change in the anterior aspect of the 
medial femoral condyle.

In an October 2005 VA medical treatment record, the veteran 
reported muscle spasm of the back.  He rated his back pain as 
8/10 with radiation to the left leg.  With regard to his left 
knee, he indicated that it had worsened during the last 
month.  He rated the left knee pain as a 6/10.  

The veteran underwent a VA orthopedic consultation in April 
2006 of his left knee.  Examination of the knee demonstrated 
a range of motion of approximately 0 to 120 degrees.  There 
was a 1+ to 2 Lachman's sign with a good frontal endpoint, 
but no appreciable coronal or sagittal.  Sensation was intact 
throughout.  X-rays revealed mild bicompartmental 
degenerative joint disease with narrowing, left worse than 
right otherwise unremarkable exam. The examiner commented 
that the x-rays of the left knee demonstrated a well 
preserved joint space with no real signs of arthritis.  There 
were no appreciable loose bodies.  It was noted that the 
veteran was to undergo a left knee arthroscopy for possible 
cartilage tear.

The veteran underwent a VA orthopedic examination in June 
2006.  Examination of the left knee revealed flexion to 60 
degrees with pain.  Extension was to 0 degrees.  There was 
mild crepitation.  There was a centimeter shift on valgus and 
varus pressure.  The cruciate ligaments appeared to be 
intact.  Lachman's and McMurray's test was negative.  There 
was weak resistive strength of the left leg as compared to 
the right.  There was no change in range of motion, 
coordination, endurance, fatigability or pain level with 
repetitive motion.  Examination of the lumbar spine revealed 
no spasm of the paraspinous musculature.  There was 
straightening of the lumbar lordosis.  The veteran could flex 
to 40 degrees.  He could extend to 10 degrees with pain.  
Right and left lateral flexion and rotation was to 20 degrees 
with pain.  He could not stand on his heels or toes to walk.  
He had 1+ reflex in the right knee and right ankle.  He had 
no reflexes in the left knee or left ankle.  He had 
bilaterally weak extensor hallucis longus muscle strength.  
He had negative straight leg signs bilaterally.  There was no 
loss of pinprick sensation to the thighs, legs or feet.  
There was no change in range of motion, endurance, 
fatigability, coordination or pain level with repetitive 
motion.  The impression was degenerative arthritis of the 
left knee and disc desiccation of L2-3, facet hypertrophy of 
L4-5, and multilevel spondylosis of the lumbar spine.  

The veteran underwent a VA examination in January 2007 for 
evaluation of his service-connected disorders in conjunction 
with his claim for a TDIU.  He complained of daily low back 
pain that radiated into the posterior thighs to the knees.   
He did not have any problems with his bowel or bladder 
control.  He did not have to be on physician prescribed bed 
rest.  He did not have increased limitation of the back with 
repetitive use.  He did not have any incapacitating flare-
ups.  He also complained of pain in the left knee with 
intermittent swelling and giving way.  He did not have any 
incapacitating flare-ups of knee pain.  He estimated that his 
walking distance was about a quarter of a mile and that it 
was limited by his left knee.  He has significant left knee 
pain when climbing stairs.  

The veteran reported that he has not worked for the past 10 
to 15 years and that he last did construction work.  He 
stated that he was not working because of back and knee pain.  
The examiner noted, however, that the back and knee pain did 
not interfere with the veteran's normal daily activities and 
that he was independent.  The examiner stated that the 
veteran had a significant non-service connected problem of 
schizoaffective disorder.  He reported hearing voices and was 
poorly complaint with medication.  He was currently an 
inpatient at the psychiatric unit at a VA hospital.  He was 
admitted with homicidal ideations, suicidal ideations, and 
for hearing voices.  The veteran also currently used cocaine. 
There was no recurrent of the veteran's service-connected 
glomerulonephritis.  Recent urinalysis was normal.  His 
BUN/creatinine was slightly elevated at 22 and 1.3 
respectively.

Examination of the lumbar spine revealed tenderness even with 
very light touch from L4 to the sacrum, over the right 
paraspinous muscles, right SI joint, and right buttocks.  
Flexion was to 60 degrees; extension was to 20 degrees; 
lateral bend was to 20 degrees on the right and left; and 
rotation was to 20 degrees on the right and 30 degrees on the 
left.  Repetitive range of motion of the lumbar spine was 
done through multiple cycles.  The veteran complained of 
increased back pain but there was no loss of motion, 
weakness, fatigability or incoordination.  Waddell signs were 
positive for pain with light skin touch and axial rotation 
and negative for cervical compression.  

Examination of the left knee revealed no effusion.  There was 
general tenderness to even light palpation throughout the 
knee and posteriorly in the popliteal space and over the 
distal hamstring muscles.  The active motion was 0 to 90 
degrees and the veteran complained of pain at 90 degrees 
which he described as a "pulling" sensation.  It was fairly 
easy to get the veteran to relax and flex the knee to a 
maximum of 130 degrees.  There was no grimacing or 
indications of increased pain.  At 30 degrees of flexion, 
there was 1+ medial and lateral laxity.  The anterior drawer 
and Lachman's test were negative.  There was no effusion.  
Repetitive motion of the left knee done.  He complained of 
slight pain in the knee through multiple cycles.  There was 
mild crepitus of the patella.  There was no loss of motion, 
weakness, fatigability, or incoordination.  

Neurological testing revealed that straight leg raising was 
to 90 degrees bilaterally.  Babinksi was negative 
bilaterally.  Sensory was intact to sharp and dull in both 
lower extremities.  Motor strength was 5/5 in both lower 
extremities.

The impression was chronic low back pain, secondary to 
chronic strain with functional overlay; chronic left knee 
pain, secondary to degenerative joint disease; and no 
evidence of residuals of glomerulonephritis.  The examiner 
commented that the veteran was limited in his ability to work 
by the low back and knee pain which prevented him from doing 
heavy manual labor.  The examiner felt that the 
schizoaffective disorder with substance abuse was also a 
major factor in his inability to get or maintain employment.  
It was noted that the veteran did not seem to have any desire 
to get current employment and seemed satisfied to watch 
television during the day.  The examiner further commented 
that after 10-15 years of non-productive lifestyle, it is 
unlikely that he will be motivated to seek any employment.  

VA outpatient treatment records dated from 2006 to 2007 show 
that the veteran was seen on several occasions with 
complaints of chronic left knee pain.  

By a February 2007 rating decision, the RO proposed to reduce 
the veteran's rating for his service-connected low back 
strain from 50 percent to 20 percent based on findings from 
the June 2007 VA orthopedic examination.  By a July 2007 
rating decision, the RO implemented the reduction, effective 
October 1, 2007. 


Increased Rating- General Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7. When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.   38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  However, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Criteria for Back

The veteran's low back strain was initially evaluated under 
Diagnostic Code 5295 which has since been rescinded and 
replaced by Diagnostic Code 5237 and the General Rating 
Formula for Diseases and Injuries of the Spine, effective in 
September 2003.

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237. 38 
C.F.R. §§ 4.71a).  These new regulations provide that a 10 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted when there forward flexion 
of the thoracolumbar spine is 30 degrees or less; or, there 
is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, and

A 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

Prior to October 1, 2007

Prior to October 1, 2007, the veteran's service-connected low 
back strain was rated as 50 percent disabling and a rating in 
excess of that would require unfavorable ankylosis of the 
entire spine for a 100 percent rating.  For rating purposes, 
unfavorable ankylosis means the entire thoracolumbar spine or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  There is no competent medical evidence of any of 
those manifestations during the October 2004 VA examination.  
The veteran did not describe any limitation which would 
amount to unfavorable ankylosis.

The October 2004 VA examiner commented that there was 
additional limitation of the back following repetitive use 
and that flare-ups of the back which would be severely 
incapacitating, however, these statements were taken into 
consideration by the RO in assigning the 50 percent 
evaluation.  The evidence does not suggest that the veteran's 
back pain was associated with such additional functional 
limitation as to warrant increased compensation pursuant to 
provisions of 38 C.F.R. § 4.45 or the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Thus, the Board finds that 
the objective evidence of record more nearly approximated the 
criteria for the 50 percent rating for the low back strain 
prior to October 1, 2007.   

From October 1, 2007

From October 1, 2007, the veteran's lumbosacral strain was 
assigned a 20 percent evaluation which the Board notes was a 
result objective findings noted at the veteran's VA 
examination conducted in June 2006.  

In applying the criteria to the medical evidence of record a 
rating higher than the assigned 20 percent is not warranted. 
At the time of the June 2006 VA examination, the veteran 
could flex his back to 40 degrees.  There was no change in 
range of motion, endurance, fatigability, coordination or 
pain level with repetitive motion.  There was no evidence of 
ankylosis.  At the time of the January 2007 VA examination, 
the evidence showed that the veteran could flex his back to 
60 degrees.  The veteran complained of increased back pain 
but there was no loss of motion, weakness, fatigability or 
incoordination. There was no evidence of ankylosis.   As 
there is no evidence of ankylosis and flexion of the 
thoracolumbar spine is greater than 30 degrees, the criteria 
for a 40 percent rating under Diagnostic Code 5237 is not 
warranted.  

The Board notes that on VA examination in January 2007, the 
veteran did complain of daily low back pain that radiated 
into the posterior thighs and knees.  He did not, however, 
have any problems with his bowel or bladder control and he 
did not have to be on physician prescribed bed rest.  Thus, 
the evidence of record is negative for objective findings 
consistent with neurological abnormalities.  Accordingly, a 
separate rating based on neurological manifestations is not 
warranted.

Considering the factors affecting functional loss per DeLuca, 
the Board cannot conclude that the overall disability picture 
warrants an evaluation greater than 20 percent from October 
1, 2007.  Specifically, the VA examinations of record show no 
finding of weakened movement, excess fatigability, 
incoordination, swelling, and deformity or atrophy of disuse 
to warrant a higher rating.  38 C.F.R. § 4.7. 

Criteria for Knees

The veteran's left knee chondromalacia patella is currently 
rated under Diagnostic Code 5260 for limitation of flexion.  
Under Diagnostic Code 5260, flexion that is limited to 45 
degrees warrants a 10 percent rating; flexion that is limited 
to 30 degrees warrants a 20 percent rating and flexion that 
is limited to 15 degrees warrants a 30 percent rating.  Under 
Code 5261, extension that is limited to 10 degrees warrants a 
10 percent rating and extension limited to 15 degrees 
warrants a 20 percent rating. Extension limited to 20 degrees 
warrants a 30 percent rating.  The Board notes that standard 
motion of a knee is from 0 degrees extension to 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II.

The veteran's laxity of the left knee is currently rated 
under Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 
percent rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is warranted where the recurrent subluxation 
or lateral instability of the knee is moderate.  A 30 percent 
rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  See 38 
C.F.R. § 4.71(a), Diagnostic Code 5257.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2007).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, DC 5003 (2007).

Based on the evidence of record, the criteria for rating 
higher than 10 percent for chondromalacia of the left knee 
have not been met.  The veteran has not shown any limitation 
of extension in that his extension has been 0 degrees in all 
the VA examination reports dated October 2004, April 2005, 
June 2006 and January 2007.  He has limitation of flexion, 
but it has been, at worst, to 60 degrees, which is not 
sufficient to warrant a rating higher than 10 percent under 
Diagnostic Code 5260.  

Throughout the appeal, the veteran's primary complaint of 
pain has essentially remained unchanged, and is clearly 
addressed in the VA examination reports.  VA examiners have 
noted that the veteran does not have additional limitations 
due to weakness, fatigability, or pain.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 202.  

In addition to his subjective complaints of pain on motion, 
there is X-ray evidence of arthritis of the left knee.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), (a 
painful motion of a major joint caused by degenerative 
arthritis, where the arthritis is established by X-ray, is 
deemed to be limited motion and entitled to a minimum 10 
percent rating, even if there is no actual limitation of 
motion noted clinically).  The veteran's range of motion, as 
stated above, has been, at worst, 0 to 60 degrees.  Such 
limitation of motion is not sufficient to warrant a rating 
higher than 10 percent under Diagnostic Codes 5260 or 6261.   

The veteran is also currently rated under Diagnostic Code 
5257, at 10 percent, for slight laxity of the left knee.  
Diagnostic Code 5257 provides a 20 percent rating for 
moderate instability and a 30 percent rating for severe 
instability.  The evidence of record does not support a 20 
percent rating.  The examinations of record essentially 
document laxity of the left knee on varus and valgus testing.  
Lachman's and McMurray's tests have been negative.  Although 
the veteran has reported that his knee gives out at times 
after walking up stairs, he has not reported falls due to his 
knee.  There is no further evidence of instability.  In sum, 
the evidence does not indicate that the veteran's left knee 
disability results in moderate instability.  Consequently, a 
rating in excess of 10 percent for laxity of the left knee is 
not warranted.

The veteran's lay statements as to the frequency and severity 
of his back and left knee symptoms have been considered. 
However, the Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  The 
preponderance of the evidence is against ratings higher than 
10 percent for the veteran's low back strain, left knee 
chrondromalacia and left knee laxity.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  The effect of the RO's 
ratings resulted in staged ratings during the course of this 
appeal.  The Board does not find evidence that the veteran's 
low back strain, left knee chondromalacia and left knee 
laxity should be increased for any separate periods based on 
the facts found during the whole appeal period.  The evidence 
of record in connection with these claims supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

In the instant case, the veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  The veteran is service connected for a low 
back strain, currently evaluated as 20 percent disabling; for 
chondromalacia of the left knee, evaluated as 10 percent; for 
laxity of the left knee, evaluated as 10 percent; and for 
gomerulonephritis, evaluated as noncompensable.  The current 
combined evaluation is 40 percent.  Prior to October 1, 2007, 
the veteran's back disability was rated as 50 percent and the 
combined evaluation was 60 percent.  As such, the veteran 
does not meet the minimum schedular criteria for TDIU under 
38 C.F.R. § 4.16(a).

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Consideration 
may be given to a veteran's education, special training, and 
previous work experience, but not to his age or to the 
impairment resulting from nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.

In this case, the competent medical evidence does not support 
a finding that the veteran's service-connected disorders 
render him unemployable.  On VA examination in January 2007, 
the veteran reported that he had not worked due to back and 
knee pain.  The examiner noted, however, that the back and 
knee pain did not interfere with the veteran's normal daily 
activities and that he was independent.  
The examiner concluded that the veteran was limited in his 
ability to work by the low back and knee pain which prevented 
him from doing heavy manual labor.  However, there was no 
indication that the veteran was unemployed or has difficulty 
obtaining employment due to his low back disorder, left knee 
disorder, or glomerulonephritis.  The examiner felt that the 
veteran's non service-connected schizoaffective disorder with 
substance abuse was also a major factor in his inability to 
get or maintain employment.  The examiner essentially felt 
that the veteran did not seem to have any desire to obtain 
employment.  As noted above, the question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
The medical evidence does not show the veteran to be 
unemployable due solely to his service-connected 
disabilities.

Thus, while the Board does not doubt that the veteran's 
service-connected disabilities have some effect on his 
employability, the preponderance of the evidence does not 
support his contention that his service-connected 
disabilities are of such severity so as to preclude his 
participation in any form of substantially gainful 
employment.

Similarly, there is no evidence that the veteran's disability 
picture is so exceptional or unusual so as to render 
inapplicable the schedular standards and insufficient 
evidence that the veteran is unable to secure substantially 
gainful employment by reason of service-connected disability.  
Therefore, referral to the Director, Compensation and Pension 
Service for extra-schedular consideration is not warranted.  
38 C.F.R. § 4.16(b).

Accordingly, the Board finds that the evidence does not 
demonstrate that his service-connected disabilities, when 
considered in association with his education and occupational 
background, render him unable to secure or follow a 
substantially gainful employment.


ORDER

A rating in excess of 50 percent for low back strain prior to 
October 1, 2007 and in excess of 20 percent as of October 1, 
2007, is denied.

A rating in excess of 10 percent for chondromalacia of the 
left knee is denied.

An initial rating in excess of 10 percent for laxity of the 
left knee is denied.

Entitlement to an award of a TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


